In an action to recover no-fault medical payments, the plaintiff appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), dated September 22, 2004, which denied its motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff s motion for summary judgment and correctly granted the defendant’s cross *570motion for summary judgment dismissing the complaint. An insurer is not obligated to pay or deny a claim until it has received verification of all relevant information requested (see 11 NYCRR 65.15 [d], [g] [1], [7]; St. Vincent’s Hosp. of Richmond, v American Tr. Ins. Co., 299 AD2d 338, 340 [2002]). It is undisputed that the plaintiffs assignor and Good Samaritan Hospital failed to respond to the defendant’s verification requests for the record containing the assignor’s post-accident blood alcohol level. Accordingly, the period within which the defendant was required to respond to the plaintiffs claim did not begin to run, and any claim for payment was premature (see Hospital for Joint Diseases v State Farm Mut. Auto. Ins. Co., 8 AD3d 533 [2004]; New York & Presbyt. Hosp. v Progressive Cas. Ins. Co., 5 AD3d 568 [2004]; cf. Presbyterian Hosp. in City of N.Y. v Aetna Cas. & Sur. Co., 233 AD2d 431 [1996]). Schmidt, J.P., S. Miller, Santucci and Mastro, JJ., concur.